Case 19-01030-BFK            Doc 7   Filed 03/11/19 Entered 03/11/19 14:29:14       Desc Main
                                     Document      Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                     ALEXANDRIA DIVISION

IN RE:                                           )
                                                 )
Ernest Stellings,                                )        Case No. 18-14137-BFK
                                                 )        Chapter 7
                Debtor                           )
                                                 )
                                                 )
MARINER FINANCE OF VIRGINIA, LLC,                )        Adv. Proc. No. 19-01030
                                                 )
                Plaintiff,                       )
                                                 )
V.                                               )
                                                 )
Ernest Stellings,                                )
                                                 )
                Defendant.                       )



                             AMENEDED ANSWER TO COMPLAINT

         COMES NOW, Defendant, Ernest Stellings (“Defendant”), by counsel, and files the

following Answer to the Complaint filed by Plaintiff, Mariner Finance of Virginia, LLC.

     1. Admitted.

     2. Admitted.

     3. Admitted.

     4. Admitted.

     5. Admitted.

     6. Admitted.
Case 19-01030-BFK       Doc 7     Filed 03/11/19 Entered 03/11/19 14:29:14             Desc Main
                                  Document      Page 2 of 5


  7. Admitted.

  8. Admitted.

  9. Defendant lacks sufficient knowledge to admit or deny the allegations contained in

     Paragraph 9 and therefore denies the same and demands strict proof thereof.

  10. Denied. Defendant used the funds extended by Plaintiff for routine household expenses,

     including but not limited to food, gas, utilities and car payments, that were reasonably

     necessary for the maintenance and support of Defendant and his dependents. Some of

     these expenses include payments towards Defendant’s credit card accounts. Defendant

     therefore denies the allegations in Paragraph 10 and demands strict proof thereof.

  11. Admitted.

  12. Denied. Defendant scheduled $13,309 in unsecured priority debt and $231,536.06 in

     unsecured non-priority debt. Defendant therefore denies the allegations in Paragraph 12

     and demands strict proof thereof.

  13. Admitted.

  14. Denied. Defendant did not make any representations to Plaintiff apart from signing the

     Contract provided to him by Plaintiff. Defendant therefore denies the allegations in

     Paragraph 14 and demands strict proof thereof.

  15. Denied. Defendant did not make any representations to Mariner apart from signing the

     Contract provided to him. Defendant therefore denies the allegations in Paragraph 15 and

     demands strict proof thereof.

  16. Denied. To the extent any alleged representations of intent or ability to repay Plaintiff

     were made, Defendant denies having knowledge that such representations were false
Case 19-01030-BFK       Doc 7     Filed 03/11/19 Entered 03/11/19 14:29:14             Desc Main
                                  Document      Page 3 of 5


     when made. Defendant therefore denies the allegations in Paragraph 16 and demands

     strict proof thereof.

  17. Denied. To the extent any alleged representations of intent or ability to repay Plaintiff

     were made, Defendant denies making such representations with the intention of deceiving

     Mariner. Defendant therefore denies the allegations in Paragraph 17 and demands strict

     proof thereof.

  18. Denied. Plaintiff contacted Defendant about extending additional funds after he had

     shown good payment history on previous loans extended by Plaintiff. Defendant

     therefore denies the allegations in Paragraph 18 and demands strict proof thereof.

  19. Denied. Defendant did not make any representations to Plaintiff apart from signing the

     Contract provided to him by Plaintiff. Defendant therefore denies the allegations in

     Paragraph 19 and demands strict proof thereof.

  20. Denied.

  21. The allegations contained in Paragraph 21 contain statements and conclusion of law to

     which no response is required. To the extent any fact is alleged in this paragraph, any

     such fact is denied. To the extent the allegations are contrary to the law, they are denied.

  22. The allegations contained in Paragraph 22 contain statements and conclusion of law to

     which no response is required. To the extent any fact is alleged in this paragraph, any

     such fact is denied. To the extent the allegations are contrary to the law, they are denied.

  23. The allegations contained in Paragraph 23 contain statements and conclusion of law to

     which no response is required. To the extent any fact is alleged in this paragraph, any

     such fact is denied. To the extent the allegations are contrary to the law, they are denied.
Case 19-01030-BFK       Doc 7     Filed 03/11/19 Entered 03/11/19 14:29:14            Desc Main
                                  Document      Page 4 of 5


  24. Admitted

  25. Defendant denies that he is liable to Plaintiff in any manner whatsoever for the requests

     for relief set forth in the Plaintiff’s Complaint.

  26. All allegations not specifically admitted herein are denied.

  27. Defendant reserves the right to rely upon any and all defenses as may become known

     through discovery or at trial.

  28. Defendant reserves the right to amend his Answer to conform to the evidence as

     determined in discovery or at trial.

                            AFFIRMATIVE AND OTHER DEFENSES

  1. Defendant asserts the following defense without assuming the burden of proof that

     otherwise would rest with Plaintiff.

  2. Defendant avers that all of the claims in Plaintiff’s Complaint fail to state a claim upon

     which relief can be granted.

  3. Defendant reserves the right to assert such other defenses as may become apparent during

     discovery and prior to the conclusion of this adversary proceeding.

             WHEREFORE, the Defendant, Ernest Stellings, pray that the Plaintiff’s claims

     for relief be dismissed with prejudice, judgment be entered against the Plaintiff in favor

     of Defendant and the Court grant Defendant such other relief as the Court deems to be

     just and proper.
Case 19-01030-BFK        Doc 7    Filed 03/11/19 Entered 03/11/19 14:29:14            Desc Main
                                  Document      Page 5 of 5


                                                                   ERNEST STELLINGS
                                                                   By Counsel


AP LAW GROUP, PLC

/s/ Ashvin Pandurangi​______________
Ashvin Pandurangi, Esq., VSB# 86966
211 Park Ave.
Falls Church, VA 22046
Tel: (571) 969-6540
Fax: (571) 699-0518
ap@aplawg.com
Counsel for Debtor




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of March, 2019 a true copy of the foregoing

Amended​ ​Answer to Complaint​ was sent electronically pursuant to this Court’s CM/ECF

procedures on Counsel for the Plaintiff: Kevin M. Fitzpatrick, 4118 Leonard Dr., Suite 200,

Fairfax, VA 22030.

                                                    /s/ Ashvin Pandurangi_​___________
                                                    Ashvin Pandurangi, Esq.
